          Case: 4:20-cv-00091-DAS Doc #: 14 Filed: 03/26/21 1 of 1 PageID #: 43




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

BENNIE EARL HICKMAN                                                                      PLAINTIFF

v.                                                                                No. 4:20CV91-DAS

WARDEN MORRIS
DEPUTY WARDEN LEE SIMON
LIEUTENANT HAMP
C/O BUTLER
C/O PARKER
C/O TOWNSEND
SUPERINTENDENT MARSHAL TURNER                                                        DEFENDANTS


                                            JUDGMENT

        In accordance with the memorandum opinion entered this day:

     (1) Defendants Morris and Simon are DISMISSED with prejudice from this case for failure to
         state a claim against them upon which relief could be granted;
     (2) The plaintiff’s claims against defendant Marshal Turner regarding general conditions of
         confinement will PROCEED;
     (3) The plaintiff’s claim against defendant Townsend for use of excessive force will also
         PROCEED; and
     (4) The plaintiff’s claims against defendants Butler, Parker, and Townsend for failure to
         protect will PROCEED.

        SO ORDERED, this, the 26th day of March, 2021.


                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
